DETAILED ACTION
This is in response to the amendment filed 31 December 2021.
As a result of the amendment, claims 1, 2, 9 and 13 - 14 are amended. Therefore, claims 1 - 20 are currently pending in the application. Claims 1, 9 and 13 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothman et al. (U.S. PGPub 2013/0198502; Aug. 1, 2013; hereinafter “Rothman”) in view of Cho (U.S. PGPub 2015/0186161; Jul. 2, 2015; hereinafter “Cho”).
Regarding claim 1, Rothman teaches an information handling system comprising: [Fig 5, item 500b]
at least one processor; and [item 511; ¶ [0037]]
a computer-readable medium having instructions thereon that are executable by the at least one processor for: [item 530 containing software 532 and item 535 containing software 537; ¶¶ [0040], [0042]]
[Fig 3, steps 105 - 130 to NO path from 130 to 140-150; control passes to diamond 130 where it can be determined whether an input is to be requested from a user (i.e. first trigger event). …. If no such request of input occurs, control passes directly to block 140 where OS bootstrap code can be launched, which in one embodiment can be implemented via a boot manager. Accordingly, control passes to block 150 where the OS boot can be finalized. (¶ [0019]-  Accelerated Boot process (excluding steps 160-170) is enabled when No user request input (first trigger event) is detected]
in response to detection of a second, different trigger event, enabling a non-accelerated boot process; [YES path from 130 to 160 - 170 to 140-150; ¶¶ [0020]-[0021] (second trigger event); control next passes to block 170 where the request can be serviced and the data returned (. For example, in the context of a user keyboard input, a keyboard handler can be called to obtain the incoming key strokes from a keyboard buffer and return the data to the indicated location such as a BIOS routine that uses this data as an input. (¶ [0021]) - when a second trigger event (user input request ) detected, non- accelerated boot process including steps 160-170 in the process) is initiated.]
wherein the non-accelerated boot process includes parsing data, and wherein the accelerated boot process does not include parsing the data. [Fig 3; non-accelerated boot process includes processing/parsing information in steps  160-  170, accelerated boot process avoids step 160-170; control next passes to block 170 where the request can be serviced and the data returned. (¶ [0021])]
Though Rothman does disclose that interface for user input according to UEFI simple input protocol (par. 18-20). Rothman does explicitly disclose that the data parsed in the non-accelerated boot process is an internal forms representation (IFR) to generate a database usable by a pre-boot browser, and that the accelerated boot process includes generating the database from data stored during a previous non-accelerated boot process.
[Abstract], Cho teaches that user data is entered in a boot environment using a setup menu in an internal forms representation (IFR) [¶ [0024]] to generate a database usable by a pre-boot browser, and [¶ [0025] teaches that UEFI BIOS data is displayed by a startup menu (a pre-boot browser); ¶ [0036] teaches the changed UEFI BIOS configuration data is then stored in a memory in a file form (a database)]
the accelerated boot process includes generating the database from data stored during a previous non-accelerated boot process. [¶ [0039] teaches a reboot process is performed using the previously stored configuration data]
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the teaching of Cho parsing IFR in the non- accelerated boot process of Rothman for the benefit of allowing a user to access a setup menu to be displayed during a UEFI BIOS boot process. (¶ [0024-25]) since IFR encoding is designed to be comparatively easy to parse and to manipulate programmatically.
Regarding claim 2, the combination of Rothman/Cho teaches the system of claim 1, and Cho in the combination further teaches the database is a platform level data model (PLDM) database. [Fig 2, S36; The platform system 10 writes the changed configuration data to the UEFI BIOS 12 (step S36) (¶ [0038]); Changed configuration data is written to be used by the boot process, which is a database for the platform system.]
Regarding claim 3, the combination of Rothman/Cho teaches the system of claim 2, and Rothman in the combination further teaches the computer-readable medium includes a Basic Input/Output System (BIOS). [method 100 may be implemented in firmware such as logic of BIOS (¶ [0018])]
Regarding claim 4, the combination of Rothman/Cho teaches the system of claim 3, and Rothman in the combination further teaches the BIOS comprises a Unified Extensible Firmware Interface (UEFI) BIOS. [execution of a pre-boot environment, e.g., a Unified Extensible Firmware Interface (UEFI) pre-boot environment can occur. (¶ [0018])]
Regarding claim 5, the combination of Rothman/Cho teaches the system of claim 4, and Cho in the combination further teaches the IFR is compatible with a binary format defined by a UEFI Specification. [¶ [0024]]
Regarding claim 6, the combination of Rothman/Cho teaches the system of claim 1, and Rothman in the combination further teaches the instructions are further executable for, in response to not detecting either the first trigger event or the second trigger event, enabling the accelerated boot process as a default boot process. [Fig 3, step 130; If no such request of input occurs, control passes directly to block 140 where OS bootstrap code can be launched (¶  [0019]); if no input is entered, the default is the quick boot path.]
Regarding claim 7, the combination of Rothman/Cho teaches the system of claim 1, and Rothman in the combination further teaches the first trigger event includes at least one event selected from the group consisting of: presence of a system password; a predetermined number of prior successful boot events; an administrator policy setting; and a scheduled firmware update event. [As part of this pre-boot environment it can be determined at diamond 115 whether the system enables a lazy interface initialization. Although the scope of the present invention is not limited in this regard, in one embodiment this determination can be based on a BIOS setting that dictates whether an enhanced boot is to be enabled or disabled. Note that this configuration setting can be controlled by a user, OS, or other entity. (¶ [0018]); a BIOS setting is an administrator policy setting. Note: claim recited in alternative format]
Regarding claim 8, the combination of Rothman/Cho teaches the system of claim 1, and Rothman in the combination further teaches the second trigger event includes at least one event selected from the group consisting of: a completed firmware update event; a prior unsuccessful boot event; a predetermined key sequence; a particular system configuration change; an operating system bug check event; and a first system startup subsequent to a diagnostics event. [Many computing systems have traditionally allowed a user to interrupt a boot process in order to perform various setup functions such as setting the system clock, managing memory settings, configuring a new hard drive, changing the boot order, password reset, etc. The interruption may be initiated by the user's activation of a particular keyboard button(s), (¶ [0002]); Note: claim recited in alternative format]
Regarding claim 9, the claim recites the method performed by the system of claim 1, and is rejected under a similar rational as regarding claim 1 above.
Regarding claim 10, the claim depends on claim 9 and recites the limitations of claims 2 - 5. The claim is rejected under a similar rational as regarding similar limitations in the claims 2 - 5 above.
Regarding claims 11 and 12, the claims depend on claim 9 and recite the limitations of claims 7 and 8 respectively. The claim is rejected under a similar rational as regarding the respective claim above.
Regarding claim 13, Rothman teaches an article of manufacture comprising a non- transitory, computer-readable medium having computer- executable code thereon that is 
The claim then recites the method performed by the system of claim 1, and is rejected under a similar rational as regarding claim 1 above.
Regarding claims 14 - 20, the claims depend on claim 13 and repeat the limitations of claims 2 - 8 respectively. The claims are rejected under a similar rational as the respective claim above.
Response to Arguments
Applicant's arguments filed 31 December 2021 have been fully considered but they are not persuasive.
The Applicant suggests that the prior art of record does not teach or suggest the limitations of representative claim 1, [Remarks, p 8, li 11-18] as well as the other independent claims. [li 19-23] 
Specifically, as best understood by the Examiner, the Applicant suggests that the prior art of record fails to teach the amended limitations “wherein the non-accelerated boot process includes parsing an internal forms representation (IFR) to generate a database usable by a pre-boot browser, and wherein the accelerated boot process includes generating the database from data stored during a previous non-accelerated boot process and does not include parsing the IFR.” [p 8, li 15-18]
The Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEVELN whose telephone number is (571)272-9865. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N./            Examiner, Art Unit 2186                


/KIM HUYNH/            Supervisor Patent Examiner, Art Unit 2186